17 N.Y.3d 825 (2011)
954 N.E.2d 78
929 N.Y.S.2d 789
ASSURED GUARANTY (UK) LTD., in the Right of Itself and of ORKNEY RE II PLC, Respondent,
v.
J.P. MORGAN INVESTMENT MANAGEMENT INC., Appellant.
Motion No: 2011-845
Court of Appeals of New York.
Submitted July 25, 2011.
Decided September 8, 2011.
Motion by Public Investors Arbitration Bar Association for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.